Citation Nr: 0916372	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  07-35 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for discopathy of the 
cervical spine; and if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for discopathy of the 
lumbar spine (L3-L4); and if so, whether the claim may be 
granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss; and if so, whether the claim may be granted.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a gastrointestinal 
disability to include gastrointestinal reflux disease (GERD), 
acid reflux, hiatal hernia, irritable bowel syndrome (IBS).

6.  Entitlement to a compensable evaluation for right ear 
hearing loss.

7.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left forearm.

8.  Entitlement to an initial compensable evaluation for left 
thumb limited extension due to forearm extensor tendon 
damage.

9.  Entitlement to an initial evaluation in excess of 10 
percent for left index finger limited extension due to 
forearm extensor tendon damage.

10.  Entitlement to an initial evaluation in excess of 10 
percent for left middle finger limited extension due to 
forearm extensor tendon damage.

11.  Entitlement to an initial compensable evaluation for 
left ring and little finger limited extension due to forearm 
extensor tendon damage.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from July 1969 to 
July 1971 and from August 1972 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
November 2006 and May 2007 of the Department of Veterans 
Affairs (VA) Regional Office (RO) Lincoln, Nebraska.

The issue of entitlement to service connection for left arm 
scar as secondary to service-connected left arm fracture has 
been raised by the record.  Thus, it is being referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  Claims for service connection for discopathy of the 
cervical spine, discopathy L3-L4, and left ear hearing loss 
were denied by a May 1983 rating decision that was not 
appealed.

2.  Evidence submitted subsequent to the May 1983 rating 
decision does not raise a reasonable possibility of 
substantiating the claims for service connection for 
discopathy of the cervical spine, discopathy of the lumbar 
spine (L3-L4), or left ear hearing loss.

3.    The Veteran did not engage in combat during service and 
there is no corroboration or verification of the occurrence 
of the Veteran's claimed stressors.

4.  The Veteran's gastrointestinal disorder is not related to 
active service or to service-connected disability.

5.  The Veteran's right ear is manifested by Level IV 
hearing.	

6.  The Veteran is left-handed.

7.  The Veteran's left forearm disability is manifested by 
supination limited to 20 degrees and neurological residuals 
productive of no more than mild incomplete paralysis of the 
ulnar nerve; it is not manifested by flexion limited to 100 
degrees, extension limited to 60 degrees, limitation of 
pronation where motion lost beyond the last quarter of arc 
and with the hand not approaching full pronation, bone 
fusion, or ankylosis.

8.  The Veteran's left thumb disability is not manifested by 
ankylosis or limited thumb motion demonstrating a gap of one 
to two inches between the thumb pad and the fingers.  

8.  The Veteran's left index finger disability has not been 
found to be equivalent to an amputation.  

9.  The Veteran's left middle finger disability has not been 
found to be equivalent to an amputation.  

10.  The Veteran's left ring and little finger disability has 
not been found to be equivalent to an amputation.  
 

CONCLUSIONS OF LAW

1.  The May 1983 rating decision which denied a claim for 
service connection for discopathy of the cervical spine, 
discopathy L3-L4, and left ear hearing loss is final. 38 
U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 10.118, 19.153 
(1982).

2.  New and material evidence has not been submitted, and the 
claims of entitlement to service connection for discopathy of 
the cervical spine, discopathy of the lumbar spine (L3-L4), 
and left ear hearing loss are not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

4.  A gastrointestinal disability was not incurred in or 
aggravated by active service and is not causally related to 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

5.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2008).

6.  The criteria for an evaluation in excess of 10 percent 
for orthopedic residuals of a left forearm fracture have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.71(a) Diagnostic Codes 5205 through 5215 (2008).

7.  The criteria for a separate disability rating for 
neurological impairment of 10 percent, but no more, for mild 
incomplete paralysis of the ulnar nerve, as a residual of a 
left forearm fracture have been met. 38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2008).

8.  The criteria for an initial compensable evaluation for 
left thumb limited extension have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71(a) Diagnostic 
Code 5228 (2008).

9.  The criteria for an initial evaluation in excess of 10 
percent for left index finger limited extension have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71(a) Diagnostic Codes 5153, 5225, 5229 (2008).

10.  The criteria for an initial evaluation in excess of 10 
percent for left middle finger limited extension have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.71(a) Diagnostic Codes 5154, 5226, 5229 (2008).

11.  The criteria for an initial compensable evaluation for 
left ring and little fingers limited extension have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71(a) Diagnostic Codes 5155, 5156, 5227, 5230 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Additionally, as to timing, VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's request to reopen previously 
denied service connection claims, in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans 
Claims held that in order to successfully reopen a previously 
and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Accordingly, VA must both notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
those element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In other words, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
The basis for the denial in the prior decision can be 
ascertained from the face of that decision.  

With respect to the issues of entitlement to increased 
evaluations, in order to satisfy the duty to notify 
provisions for an increased-compensation claim, VA must 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  If the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Letters dated in July 2006, 
September 2006, February 2007, November 2007, and May 2008 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
183; Kent,  20 Vet. App. at 1; Dingess, 19 Vet. App. at 473; 
and Vazques-Flores, 22 Vet. App. at 37. 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim based upon 38 C.F.R. § 3.159(b).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  However, although this notice is no 
longer required, the Board notes that the Veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  Letters dated in July 
2006, September 2006, and February 2007 told the Veteran to 
provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

Although not all these letters were sent prior to initial 
adjudications of the Veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the Veteran in July 2008.  

The Veteran's service treatment records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The Veteran was also accorded VA examinations in September 
2006, October 2006, and September 2007. 38 C.F.R. § 
3.159(c)(4).  There is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The October 2006 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examinations in this case are 
adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	New and Material Evidence

In a decision dated in May 1983, the RO denied the Veteran's 
claims for service connection for discopathy of the cervical 
spine, discopathy L3-L4, and left ear hearing loss.  The 
Veteran submitted a notice of disagreement with this decision 
but did not perfect his appeal with respect to cervical spine 
and lumbar spine conditions.  A finally adjudicated claim is 
an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 10.118, 19.153 (1982).  Thus, the 
May 1983 decision is final.  

The Veteran's application to reopen his claim of service 
connection for a low back condition, an upper neck condition, 
and left ear hearing loss was received in July 2006.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a November 2006 rating decision, the 
RO declined to reopen the Veteran's claims of entitlement to 
service connection for discopathy of the cervical spine, 
discopathy L3-L4, and left ear hearing loss.  In the October 
2007 Statement of the Case (SOC), the RO reopened the 
Veteran's claim for service connection for left ear hearing 
loss but denied the claim on the merits.  On appeal, however, 
the Board must make its own determination as to whether any 
newly submitted evidence warrants a reopening of the claims.  
This is important because the preliminary question of whether 
a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The May 1983 rating decision denied service connection for 
discopathy of the cervical spine and discopathy L3-L4 as the 
findings on examination and in the service records did not 
support the diagnosis.  The rating decision also denied 
service connection for left ear hearing loss as not shown by 
the evidence of record.   With respect to spine disabilities, 
the rating decision noted that the Veteran was seen in 
December 1979 for low back pain with a diagnosis of possible 
strain, in 1982 for low back pain with a diagnosis of flu 
syndrome, and in July 1982 with a normal back examination.  
The rating decision noted that on VA examination, the Veteran 
complained of a painful neck that grates, snaps, and pops, 
pain over the posterior aspect of the neck, discomfort in the 
low back made worse on any physical activity.  Physical 
examination demonstrated full range of motion of both 
shoulders, back alignment was correct with no muscle spasm, 
tenderness, flexion to 75 degrees, extension to 20 degrees, 
lateral bending to 20 degrees and rotation to 20 degrees, and 
sensorium and motor power were intact.  X-rays of the 
cervical spine were negative, and x-rays of the lumbar spine 
noted minimal narrowing of the L3-4 interspace without other 
findings.  

With respect to hearing loss, the May 1983 rating decision 
noted that hearing evaluations in 1972 were within normal 
limits and in June 1982 in the right ear there was shown to 
be a 60 decibel loss at the 4000 HZ range and that on VA 
examination, the left ear hearing would be considered normal.   

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

Based on the grounds stated for the denial of service 
connection in May 1983 for discopathy of the cervical spine, 
new and material evidence would consist of evidence of 
evidence of a current cervical spine diagnosis and competent 
medical evidence linking such disorder to active service.  
Based on the grounds stated for the denial of service 
connection for discopathy of L3-L4, new and material evidence 
would consist of evidence of evidence of a current lumbar 
spine diagnosis and competent medical evidence linking such 
disorder to active service.  Based on the grounds stated for 
the denial of service connection for left ear hearing loss, 
new and material evidence would consist of evidence of 
evidence of a current left ear hearing loss and competent 
medical evidence linking such disorder to active service.  
  
In this regard, additional evidence received since the May 
1983 rating decision includes various VA treatment records, 
VA examination reports, and statements from the Veteran.  

VA treatment records dated in November 1983 with complaint of 
low back pain for six hours.  The Veteran reported recurrent 
severe episodes of low back pain since a 1969 low back injury 
and three to four episodes of low back pain per year.  X-rays 
of the lumbar spine were normal.  Physical examination 
demonstrated paraspinus muscle spasm with paraspinus muscle 
tenderness.  Assessment was musculoskeletal low back pain 
with prominent muscle spasm.  A December 1983 Medical 
Certificate shows that the Veteran presented with long 
history of low back pain without radiculopathy.  X-rays were 
negative and physical examination was negative with exception 
of muscle spasm.  Diagnosis was acute lumbar pain facet 
versus muscle, doubt herniated nucleus pulposus.  

The Veteran's August 2006 statement noted that he injured his 
back in Da Nang, Vietnam picking up plywood and tin roofing.  
The Veteran stated that a fork lift was moving in his 
direction and to keep from being run over, he turned from the 
waist up to push off and injured his back.  The Veteran 
stated that every time he ran a PFT or did a forced march, 
his back would fail to the point where he would have to crawl 
to the rest room or if he could get to his feet, his lower 
back would grab and lock him up until he could get to the 
floor.  

The Veteran underwent a VA audio examination in September 
2006.  Pure tone thresholds, in decibels, for the left ear 
were as follows:  500 hertz - 30, 1000 hertz - 35, 2000 hertz 
- 30, 3000 hertz - 55, and 4000 hertz - 65.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in the left ear.  The examiner noted that pure tone 
thresholds indicated mild to moderately severe sensorineural 
hearing loss in the left ear.  The examiner stated, "It is 
at least as likely as not that the Veteran's hearing loss at 
least for the right ear, and tinnitus are a result of noise 
exposure during his military service."  No opinion regarding 
whether the Veteran's left ear hearing loss was related to 
his military service was specifically provided.  

The Veteran underwent a VA audio examination in September 
2007.  Pure tone thresholds, in decibels, for the left ear 
were as follows:  500 hertz - 35. 1000 hertz - 35, 2000 hertz 
- 35, 3000 hertz - 55, 4000 hertz - 65.  The examiner 
diagnosed mild to moderately severe sensorineural left ear 
hearing loss and opined that the Veteran's left ear hearing 
loss was not a result of noise exposure during his active 
duty military service.  The examiner explained that exposure 
to either impulse sounds or continuous exposure could cause a 
temporary threshold shift which disappears 16 to 48 hours 
after exposure to loud noise, that impulse sounds could also 
damage the structure of the inner ear resulting in an 
immediate hearing loss, and that continuous exposure to loud 
noise could also damage the structure of the hair cells 
resulting in hearing loss.  The examiner noted that if the 
hearing did not recover completely from a temporary threshold 
shift, a permanent hearing loss would exist and that since 
the damage was done when exposed to noise, a normal audiogram 
subsequent to the noise exposure would verify that the 
hearing had recovered without permanent loss.  
 
In regard to the evidence submitted since the May 1983 rating 
decision, the Board finds that although new, the VA medical 
records, VA examination reports, and statements of the 
Veteran, do not raise a reasonable possibility of 
substantiating the claims.  As noted above, to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.      

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Thus, the Veteran's 
statements that he injured his back and was exposed to 
acoustic trauma in service are deemed credible for the 
purpose of reopening his claims.  However, the record is 
absent medical evidence of a current chronic cervical spine 
disability and a chronic lumbar spine disability.  The record 
shows that the Veteran has been diagnosed with "chronic back 
pain."  However, back pain is actually just reported 
symptomatology.  Without a recognized injury or disease 
entity, VA is not authorized to award compensation for 
reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a) (Service connection is awarded for "a particular 
injury or disease resulting in disability..."); see also 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd 
in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.)  

Additionally, the record is still absent medical evidence of 
a nexus between an in-service occurrence and a cervical spine 
disorder, a lumbar spine disorder, and left ear hearing loss.  
The Board notes that the Veteran contends that he suffers 
from a low back condition, an upper neck condition, and left 
ear hearing loss related to his military service.  However, 
statements provided by the Veteran are not material within 
the meaning of 38 C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  In addition, the record also 
includes a September 2006 VA treatment record with history 
noting that the Veteran injured his low back while in the 
Marines.  However, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995). As such, the evidence received since the May 
1983 rating decision is not new and material and does not 
serve to reopen the Veteran's claims.

III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
The first question that must be addressed, therefore, is 
whether incurrence of PTSD or a chronic gastrointestinal 
condition is factually shown during service.  The Board 
concludes it was not.  

With respect to PTSD, the service treatment records are 
absent complaints, findings or diagnoses of PTSD during 
service.  On the clinical examination for separation from 
service, the Veteran's psychiatric health was evaluated as 
normal.  

With respect to gastrointestinal disability, the Veteran's 
service treatment records indicate that he presented in 
December 1972 with complaints of vomiting and nausea.  The 
Veteran denied abdominal cramps but noted that he had 
diarrhea the day prior.  Diagnosis was influenza.  

The Veteran presented in October 1973 with complaints of bad 
headaches and a sick stomach.  Assessment was sinus headache 
with nasal congestion with upset stomach from mucus draining 
to stomach.  

The Veteran presented in June 1974 with complaints of nausea 
and vertigo for two days.  Impression was slight flu 
syndrome.  

The Veteran presented in August 1976 with complaints of pain 
off and on right lower quadrant.  No umbilicus pain prior.  
The Veteran also complained of diarrhea, dry heaving, and 
nausea.  Last bowel movement was the prior evening and it was 
loose, last normal bowel movement was one week prior.  The 
Veteran reported two loose bowel movements per day times for 
one week and that pain has been with him for approximately 
two months.  The Veteran denied trauma to the area.  Physical 
examination demonstrated normal appearing abdomen, no 
tenderness, just pressure sensation complaints of right lower 
quadrant.  Assessment was rule out appendicitis.  

The Veteran presented on May 17, 1977 with complaints of pain 
right lower quadrant.  The provider noted that the Veteran 
had past history and work up for similar symptoms.  The 
Veteran stated that he was lying under tank waiting for an 
assistant to get a wrench when pain struck causing nausea.  
Physical examination demonstrated soft abdomen without masses 
or tenderness, very active bowel sounds, negative rectal 
examination.  A June 14, 1977 note indicated that the Veteran 
underwent a barium enema on May 20, 1977.  Barium readily 
filled the colon up to and including the cecum with generous 
reflux into the terminal ileum.  The appendix was also 
visualized.  No abnormalities were noted above the 
proctoscopic level.  The Veteran presented on November 17, 
1977, with complaint of extreme pain right lower quadrant 
after eating.  Acute abdomen series was within normal limits.  
Impression was probable gall bladder spasm.  The Veteran 
presented on July 6, 1978, with complaints of abdominal pain 
after lifting an engine block.  The Veteran denied fever, 
nausea, vomiting, urinary problems, and bowel problems.  
Physical examination demonstrated benign abdomen, no 
peritoneal signs, and no tenderness.  On erect position and 
coughing, right internal inguinal ring revealed tenderness 
and slight bulging.  The provider noted the Veteran was 
asymptomatic as far as pain was concerned.  

The Veteran presented on July 9, 1979, with complaints of 
diarrhea and stomach pains for 24 hours with no obvious 
etiology.  Assessment was flu syndrome.  

The Veteran presented on August 6, 1980, with complaints of 
three-day history of weakness, nausea with dry heaves, 
decreased appetite, watery diarrhea, and slight pervasive 
headache.  Assessment was gastroenteritis.  The next day, the 
Veteran also complained of abdominal cramping and 
lightheadedness but reported no longer having diarrhea but 
just loose stools.  Assessment was gastroenteritis.  

The Veteran presented on August 13, 1981 with complaints of 
continuous epigastric abdominal pain that he had never 
experienced before.  The Veteran reported that symptoms 
increased with food and that nothing decreased symptoms.  The 
Veteran reported nausea but denied fever/chills, diarrhea, 
vomiting, or change in stool color.  Physical examination 
demonstrated moderate tenderness epigastrum without masses or 
[illegible].  Rectal examination demonstrated brown stool and 
negative heme.  Assessment was non-specific abdominal pain 
probably functional.  Follow up the next day showed no change 
with no benefit with donatol or Mylanta.  On August 14, 1981, 
the Veteran's condition was noted to be improved.   

The Veteran presented in February 1982 with complaints of 
nausea and vomiting for two days.  Physical examination 
showed no rigidity of abdomen.  

Although the Veteran had numerous gastrointestinal complaints 
during his years of active service, the Board cannot conclude 
a "chronic" gastrointestinal condition was incurred during 
service.  Gastrointestinal complaints in service cannot be 
considered a chronic disorder without some indication that a 
chronic disorder exists.  Moreover, on the clinical 
examination for separation from service, the Veteran's 
abdomen and viscera were evaluated as normal.  On the Report 
of Medical History completed by the Veteran in conjunction 
with his separation physical, he denied frequent indigestion, 
stomach trouble, intestinal trouble, and hernia.  

Thus, there is no medical evidence that shows that the 
Veteran suffered from a chronic gastrointestinal disorder or 
PTSD during service. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The first 
indication of either GERD or PTSD in the record is in 2006.  
A September 2006 VA treatment record notes that the Veteran 
had a history of GERD for many years and listed a Dr. 
Rodrigues in Omaha.  Unfortunately, the Veteran has not 
provided VA with the necessary authorization to enable VA to 
obtain any private treatment records from Dr. Rodrigues on 
his behalf.  Thus, although there is a report of many years 
history of GERD, VA does not have the private treatment 
records to corroborate the Veteran's report.  Thus, in light 
of the lack of any medical evidence between the Veteran's 
date of discharge in 1982 and 2006, the first evidence of 
record of GERD and PTSD, service connection is not warranted 
under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  As noted previously, to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended to implement the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995) for secondary service connection on the basis 
of the aggravation of a nonservice-connected disorder by 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
The amendment requires that a baseline level of severity of 
the nonservice- connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  

The Veteran clearly has GERD.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service or between the current disability and a service-
connected disability.  However, no medical professional has 
ever related this condition to the appellant's military 
service or to service-connected disability.

Because the record is absent evidence of in-service 
incurrence of a chronic gastrointestinal disease, evidence of 
continuity of symptomatology, and medical evidence of a nexus 
between service and currently diagnosed GERD, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for GERD.
.    
With respect to PTSD, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f).  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).

If VA determines that the Veteran did not engage in combat 
with the enemy, or that the Veteran did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, the Veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the Veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2008); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's Form DD 214 shows that he received, among other 
decorations and medals, the Vietnam Service Metal, Vietnam 
Campaign Medal, and National Defense Service Medal. The 
Veteran served as a tank crewman with the Marine Corps.  The 
Veteran's Form DD 214 and personnel records do not confirm 
that he engaged in combat.  In fact, at the September 1982 VA 
psychiatric examination, the Veteran reported having one year 
of duty in Vietnam but denied being in combat.  

In July 2006, the RO requested that the Veteran provide 
specific details of combat related incidents that resulted in 
PTSD and enclosed a PTSD questionnaire.  In September 2006, 
the RO received the Veteran's response that he was not 
comfortable providing any specific details concerning his 
PTSD.  The RO subsequently explained in a letter that it 
needed the specific stressors that the Veteran was claiming 
from the operations he was involved in, the approximate month 
and year that the stressor(s) occurred (or at a minimum a two 
month timeframe), and a specific location where the stressor 
occurred.  In response, the Veteran's attorney provided 
information from the Internet site, The Vietnam Veterans 
Memorial, The Wall USA, with regard to a specific named 
individual.  The Veteran's attorney noted that the fallen 
Marine was a buddy of the Veteran during the military.  
Subsequent to receiving this information, the RO requested 
that the Veteran provide his unit of assignment at the time 
of the incident, whether he was in the area at the time of 
the Marine's death or whether he witnessed the Marine's 
death, medals or citations received as a result of the 
incident, and the name or other identifying information 
concerning any other individuals involved in the event, if 
appropriate.  The Veteran's representative responded that the 
fallen Marine was killed in Vietnam by having his throat cut 
while on guard duty, that he and the Veteran were friends 
during the military, and that they had gone to boot camp 
together in San Diego.  Unfortunately, all of the information 
requested by the RO has not been provided.  

In March 2007, the RO received a written statement from the 
Veteran which identified several other claimed in-service 
stressors.  The Veteran noted that the tanks, comm., and mine 
maintenance personnel all lived in the same area and that one 
day, he heard a mine go off and found out that one of the 
guys had been killed.  Another incident happened while the 
Veteran was on a platoon run on the back trails.  The Veteran 
stated that he came upon a car with a make-shift hose running 
from the exhaust into the car's rear window and the driver 
was dead sitting in the front seat.  Another incident 
reported by the Veteran was the death of a fellow serviceman 
nicknamed "Red" when, while sitting on the loaders hatch, 
was launched forward and crushed by his own tank.  The 
Veteran stated that he was not there when that incident 
happened as his back was out and he was on bed rest.  The 
final incident occurred when a low-flying helicopter crashed 
through the snipers' living quarters.  

The Veteran has not provided sufficient additional details 
concerning the alleged in-service stressors such that 
corroboration could be attempted by U.S. Army and Joint 
Services Records Research Center (JSRRC).  

An after-the-fact medical opinion cannot serve as the basis 
for corroboration of an in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The Veteran's lay statements 
alone can not establish the occurrence of any of the in-
service stressors.  Although the Veteran has been diagnosed 
as having PTSD, the Board finds no credible evidence that 
corroborates his claimed in-service stressors. Thus, as the 
Veteran has failed to produce credible supporting evidence 
that his claimed in-service stressor actually occurred, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.

Accordingly, the Board concludes that as the preponderance of 
the evidence is against the claims for service connection, 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  

IV.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran is appealing the original assignments of 
disability evaluations following awards of service connection 
for left middle finger limited extension, left index finger 
limited extension, left thumb limited extension, and left 
ring and little finger limited extension.  As such, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

When, as with service-connected right ear hearing loss and 
residuals of a left forearm fracture, the Veteran is 
requesting a higher rating for an already established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 
under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69.  Thus, as the Veteran is left-handed, as 
reported at the October 2006 VA examination, the rating for 
his left arm and hand are to be made on the basis of the left 
upper extremity being the major extremity.

a.	Right ear hearing loss

The Veteran's service-connected right ear hearing loss has 
been evaluated as noncompensably disabling pursuant to 38 
C.F.R. § 4.87, Diagnostic Codes 6100 for hearing impairment.

Hearing loss ratings range from noncompensable to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
average hearing thresholds determined by pure tone 
audiometric testing at frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  "Pure tone threshold average" is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 
4000 Hertz divided by four.  This average is used in all 
cases (including those in §4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity 
levels, designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  38 
C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. 
§ 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent nine 
categories of decibel loss based on the pure tone audiometry 
test.  The Roman numeral designation is located at the point 
where the percentage of speech discrimination and pure tone 
threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

As noted above, the Veteran underwent a VA examination in 
September 2006.  Pure tone thresholds for the right ear were 
as follows:  500 hertz - 40 decibels, 100 hertz - 50 
decibels, 2000 hertz - 70 decibels, 3000 hertz - 75 decibels, 
4000 hertz - 80 decibels.  Speech audiometry revealed speech 
recognition ability of 76 percent in the right ear.  The 
average of the pure tones between 1000-4000 Hz was 68.75 for 
the right ear.  The examiner noted that pure tone thresholds 
indicated mild to severe sensorineural hearing loss in the 
right ear.  

The Veteran underwent a VA audio examination in September 
2007.  Pure tone thresholds for the right ear were as 
follows:  500 hertz - 45 decibels, 1000 hertz - 45 decibels, 
2000 hertz - 70 decibels, 3000 hertz - 75 decibels, 4000 
hertz - 75 decibels.  The average of the pure tones between 
1000-4000 Hz was 66.25 decibels for the right ear.  The 
examiner diagnosed mild (26-40 HL) to severe (70-89 HL) 
sensorineural right ear hearing loss.

Using Table VI in 38 C.F.R. § 4.85, the Veteran received a 
numeric designation of IV for the right ear.  The pertinent 
question, then, is what designation to assign to the 
nonservice-connected left ear.

If the service-connected ear is 10 percent or more disabling, 
the deafness of the nonservice-connected ear (whether total 
or partial) is considered in assigning the proper rating.  To 
have an independently compensable hearing loss disability in 
the service-connected ear, the Veteran would have to be 
assigned a numeral designation of at least X.  See Table VII.  
Since the numeral designation for the Veteran's right ear is 
IV, then he does not have sufficient hearing loss in the 
service-connected right ear to warrant considering the 
impaired hearing in the nonservice-connected left ear when 
rating his disability.  The nonservice-connected ear is, 
therefore, assigned a level I.

Level IV hearing acuity in the service-connected right ear 
and level I hearing acuity in the nonservice-connected left 
ear equates to a noncompensable evaluation. 38 C.F.R. § 4.85, 
Table VII.

The Board notes that it also considered the alternative 
rating scheme for exceptional patterns of hearing impairment 
and found it inapplicable here.  When the pure tone threshold 
at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or 
Table VIa is to be used, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2008).  Additionally, when the 
pure tone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa 
is to be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral. 38 C.F.R. § 4.86(b) (2008). The record demonstrates 
that the Veteran does not exhibit exceptional patterns of 
hearing impairment and, therefore, evaluation pursuant to 38 
C.F.R. § 4.86 is not authorized.

Here, application of rating criteria results in a non-
compensable rating.  Even if the Veteran's nonservice-
connected ear is considered in the rating determination, the 
Veteran's total hearing loss would still not be impaired 
enough to reach a compensable level.

b.	Residuals of a fracture of the left forearm

The Veteran's residuals of a left forearm fracture has been 
rated as 10 percent disabling pursuant to for 38 C.F.R. § 
4.71a, Diagnostic Code 5213 for impairment of supination and 
pronation of the right arm.  
  
Under Diagnostic Code 5213, pertinent to the major arm, 
limitation of supination of the arm to 30 degrees or less is 
rated as 10 percent disabling; limitation of pronation of the 
arm is rated as 20 percent disabling when motion is lost 
beyond the last quarter of arc and the hand does not approach 
full pronation, and a 30 percent disabling for motion lost 
beyond the middle of the arc.  Disability ratings of 20, 30, 
and 40 percent are also available for loss of supination and 
pronation (bone fusion) when the hand is fixed near the 
middle of the arc or moderate pronation, the hand is fixed in 
full pronation, and the hand is fixed in supination or 
hyperpronation.

Normal forearm (elbow) extension and flexion is from 0 to 145 
degrees.  Normal forearm pronation and supination is from 0 
to 80 degrees and from 0 to 85 degrees, respectively.  38 
C.F.R. § 4.71, Plate I.

The Board has considered other criteria for rating limited 
motion of the forearm.

Under Diagnostic Code 5206, limitation of flexion of either 
the major or minor forearm to 100 degrees warrants a 10 
percent rating; limitation of flexion of either forearm to 90 
degrees warrants a 20 percent rating; limitation of flexion 
of the major forearm to 70 degrees warrants a 30 percent 
rating; limitation of flexion of the major forearm to 55 
degrees warrants a 40 percent rating; and limitation of 
flexion of the major forearm to 45 degrees warrants a 50 
percent rating.  

Under Diagnostic Code 5207, limitation of extension of either 
the major or minor forearm to 45 or 60 degrees warrants a 10 
percent rating; limitation of extension of either forearm to 
75 degrees warrants a 20 percent rating; limitation of 
extension of the major forearm to 90 degrees warrants a 30 
percent rating; limitation of extension of the major forearm 
to 100 degrees warrants a 40 percent rating; and limitation 
of extension of the major forearm to 110 degrees warrants a 
50 percent rating. 

The Veteran underwent a VA examination in October 2006.  The 
Veteran reported that he sustained significant fracture to 
the left mid shaft of radius and ulnar in the late 1970s and 
underwent open reduction and internal fixation with 
subsequent hardware removal.  The Veteran described 
limitations of range of motion to the left wrist as well as 
the left elbow.  He described difficulty with gripping as 
well as lifting, twisting, pushing and pulling involving the 
elbow and wrist on the left.  The Veteran reported that he 
was left handed.  The Veteran described generalized decrease 
in fine touch sensations to the entire left hand, confirmed 
by monofilament light touch testing.  The Veteran reported 
flare ups with swelling and increased pain and severe 
decreased range of motion occurring weekly due to cold 
exposure, repetitive activity, overuse, or strain of the left 
upper extremity such as lifting, pulling, twisting, and 
gripping.   

Physical examination demonstrated elbow flexion to 145 
degrees with tenderness at zero degrees, extension to 15 
degrees with pain at 15 degrees, supination to 20 degrees 
with pain at 10 degrees, and pronation to 75 degrees with 
tenderness at 70 degrees.  X-rays showed dorsal subluxation 
of the ulna with minimal ulnar plus deformity, normal left 
elbow, and post traumatic changes to the midshaft of the ulna 
and radius, no acute injuries.  The diagnosis was fracture, 
left forearm with residual limitation of motion to left wrist 
and elbow with ulnar plus deformity with dorsal subluxation 
of the ulna.  

Considering the pertinent evidence in light of the rating 
criteria above, the Board finds that an evaluation in excess 
of 10 percent for the Veteran's left forearm fracture 
residuals is not warranted.  The range of motion findings 
reflect that the Veteran experiences slight limitation of 
motion objectively confirmed by satisfactory evidence of 
painful motion.  However, flexion was not limited to 100 
degrees, extension was not limited to 60 degrees or less, 
supination was not limited to 30 degrees or less, and 
pronation was not limited beyond last quarter of arc and the 
hand did approach full pronation; thus, there was no 
limitation of motion warranting a rating in excess of 10 
percent under Diagnostic Codes 5206, 5207, or 5213.

The Board points out that the record reflects no objective 
evidence of functional loss due to pain or any of the other 
factors set forth in 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59, 
as well as DeLuca, that is not already contemplated in the 
current 10 percent rating for the Veteran's left forearm 
fracture residuals.  Moreover, the October 2006 VA examiner 
noted that there was mild increase in pain without additional 
weakness, excess fatigability, incoordination, lack of 
endurance, or additional loss in range of motion with 
repetitive use.  The examiner noted that he could not express 
without resorting to mere speculation, additional limitation 
due to repetitive use during a flare-up.  Thus, the record 
presents no basis for assignment of any higher rating under 
any of the aforementioned diagnostic codes based on 
consideration the factors identified in 38 C.F.R. §§ 4.40, 
4.45 and DeLuca.

The Board has also considered whether a higher rating is 
assignable under any other diagnostic code.  As noted above, 
x-rays in October 2006 showed dorsal subluxation of the ulna 
with minimal ulnar plus deformity, normal left elbow, post 
traumatic changes to the midshaft of the ulna and radius, and 
no acute injuries.

Diagnostic Codes 5205 and 5214 are not applicable as the 
Veteran has not demonstrated ankylosis of the left elbow or 
left wrist.  The examiner specifically noted that ankylosis 
was not present.  In addition, the Veteran demonstrated wrist 
dorsiflexion to 20 degrees with tenderness at 10 degrees, 
palmar flexion to 60 degrees with tenderness at 60 degrees, 
ulnar deviation to 45 degrees, with tenderness at 35 degrees, 
and radial deviation to 20 degrees with tenderness at 15 
degrees.  Diagnostic Code 5215 is used in rating limitation 
of motion of the wrist; however, there is no schedular 
evaluation higher than 10 percent under Diagnostic Code 5215.  
      
Diagnostic Codes 5209, 5210, 5211, and 5212 are not 
applicable as the VA examiner specifically noted no false 
joint, no flail joint or false flail joint, no deformity, and 
no loss of a bone or part of a bone, no malunion, and no 
nonunion with respect to the Veteran's left forearm, wrist, 
and elbow. 

The Board, therefore, finds that entitlement to an evaluation 
in excess of 10 percent for the Veteran's orthopedic 
manifestations of his left forearm disability has not been 
established.  

However, the Board finds that a separate rating is warranted 
for neurological impairment of the left hand.  As noted 
above, the Veteran described generalized decrease in fine 
touch sensations to the entire left hand, confirmed by 
monofilament light touch testing.  As this involves distinct 
symptomatology from limitation of motion, it may be rated 
separately as analogous to mild incomplete paralysis of the 
ulnar nerve.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The introductory note to "Diseases of the Peripheral 
Nerves" defines the term "incomplete paralysis" as a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis.  When the 
involvement is wholly sensory, the rating should be for the 
mild or, at most, moderate degree.  Moreover, the rating 
schedule provides that neuralgias characterized by dull and 
intermittent pain of a typical distribution so as to identify 
the nerve, is to be rated on the same scale with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Words such as "moderate" and "severe" are not defined in 
the VA Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

Under DC 8516 criteria for rating paralysis of the ulnar 
nerve, a 10 percent rating will be assigned for mild, 
incomplete paralysis of the ulnar nerve on the major hand. A 
30 percent rating is warranted for moderate incomplete 
paralysis of the major hand.  A 40 percent rating is assigned 
for severe incomplete paralysis of the major hand.  When 
there is complete paralysis of the ulnar nerve of the major 
extremity, manifested by "griffin claw" deformity, due to 
flexor contraction of the ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the right and little fingers, 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened, the maximum 60 percent 
evaluation is appropriate.

Thus, the predominant manifestation of the Veteran's left 
forearm disability is limitation of motion, and these joints 
have been appropriately rated as such.  The Board notes that 
by rating decision dated in May 2007, service connection was 
granted for limited extension of the digits on the Veteran's 
left hand and will be addressed separately below.  

Applying Diagnostic Code 8516 to disability in the left hand 
shows nerve impairment meets the criteria for a 10 percent 
rating for mild incomplete paralysis of the ulnar nerve.  
Specifically, the Board finds that there has been evidence of 
a mild degree of neuropathy reflective of mild incomplete 
paralysis of the ulnar nerve.  Thus, resolving reasonable 
doubt in the Veteran's favor, the Board finds a separate 10 
percent evaluation under Diagnostic Code 8516 is appropriate.  

c.	Left hand fingers

The Veteran's left thumb has been rated noncompensably 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5228 
for limitation of motion.  The Veteran's left index finger 
and middle finger have been rated separately as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5229 
for limitation of motion.  The Veteran's left ring finger and 
little finger have been rated together as noncompensably 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5230 
for limitation of motion.  

Limitation of motion of the fingers is rated under Diagnostic 
Codes 5228 to 5230 (2008). 

Under Diagnostic Code 5228, limitation of motion of the thumb 
warrants a 20 percent disability rating for a gap of more 
than two inches (5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers, warrants a 10 percent evaluation for both the major 
and minor thumb.  A gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, warrants a noncompensable 
evaluation.

Under Diagnostic Code 5229, limitation of motion of the index 
or long finger warrants a 10 percent disability rating for a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees. A gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and 
extension is limited by no more than 30 degrees, warrants a 
noncompensable evaluation.

Under Diagnostic Code 5230, limitation of the ring or little 
finger warrants a noncompensable evaluation.

Under Diagnostic Code 5224, ankylosis of the thumb warrants a 
10 percent rating for favorable ankylosis of the thumb of 
either hand, and warrants a 20 percent rating for unfavorable 
ankylosis of either the thumb of the minor or the major hand.  
Diagnostic Codes 5225 and 5226 provide a 10 percent rating 
for ankylosis of the index or the long finger, of either the 
major or minor extremity.  Diagnostic Code 5227 provides a 
noncompensable rating for favorable or unfavorable ankylosis 
of the ring or little finger of either hand.

The rating schedule indicates that VA also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5152 through 5156.

The Veteran was afforded a VA examination in April 2007.  The 
Veteran reported cramps in his hand especially in the 
morning, difficulty extending his third and fourth digits as 
they lock up on him.  The Veteran reported that the more he 
uses his fingers during the day, they loosen up on him but 
that his hand sensation and wrist fatigues on him.  

Physical examination demonstrated no amputation of a digit or 
part of a digit, no ankylosis of one or more digits, no 
deformity of one or more digits, no gap between finger and 
proximal transverse crease of hand on maximal flexion of 
finger.  

Range of motion exercises demonstrated thumb motion of the 
metacarpal joint from zero to 20 degrees and thumb motion of 
the interphalangeal joint from zero to 40 degrees with pain.  
The examiner noted that the Veteran could adduct his thumb, 
but he could not abduct or extend his thumb and could not 
make a "hitchhiker's thumb."

The Veteran's left proximal interphalangeal joints of the 
index, middle, ring, and little fingers demonstrated flexion 
from zero to 100 degrees and extension from 100 to 50 degrees 
with pain at 50 degrees on extension.

The Veteran's left distal interphalangeal joints of the 
index, middle, ring, and little fingers demonstrated flexion 
from zero to 70 degrees and extension from 70 to 30 degrees 
with pain at 30 degrees on extension. 

The Veteran's left metacarpal phalangeal joints of the index, 
middle, ring, and little fingers demonstrated flexion from 
zero to 90 degrees and extension from 90 to 10 degrees with 
pain at 10 degrees of extension.

The examiner noted no additional limitation of motion of 
repetitive use of joint due to pain, fatigue, weakness, 
incoordination, or lack of endurance.  The examiner noted 
that the Veteran could not extend his left hand or phalanges 
as he felt pain and tightness in his dorsal extensor tendons 
in this mid dorsal forearm with brachioradialis deformity on 
dorsal forearm.  The examiner noted that the Veteran could 
not open his hand flat on a surface and that his left hand 
grip strength was 4/5 compared to his right hand grip 
strength of 5/5.  Bilateral radial pulses were intact. The 
Veteran's fingers and hands were calloused and his nails were 
intact with no abnormalities.  The examiner noted cap refill 
less than 2 seconds, fingers were warm to touch, and he was 
able to feel coarse and fine fingertip sensations.  

i.	Left thumb

As noted above, a compensable rating is warranted for limited 
thumb motion when there is a gap of one to two inches between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers and when there is ankylosis of the thumb.  
However, the VA examiner noted during the April 2007 VA 
examination that the Veteran as able to touch all his fingers 
including his fifth digit to his thumb.  The examiner noted 
that the Veteran could not abduct or extend this thumb but 
that he could adduct his thumb, and the examiner also 
reported no ankylosis.       

The Board, therefore, finds that entitlement to an initial 
compensable evaluation for the Veteran's left thumb 
disability has not been established.  

ii.	Left index finger and left  middle finger

As noted above, the current 10 percent ratings assigned for 
the left index finger and left middle finger disabilities 
represent the maximum rating available for limitation of 
motion or ankylosis of the index or middle fingers under 
Diagnostic Codes 5225, 5226, and 5230.  A higher schedular 
rating would only be warranted if the fingers were amputated.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5153 and 5154.  

However, the Veteran's index and middle finger disabilities 
cannot be considered equivalent to amputations since he still 
has his index and middle fingers and he still has function in 
all parts of the fingers, even if he does have pain on use 
and limited motion.

The Board, therefore, finds that initial entitlement to 
evaluations in excess of 10 percent for the Veteran's left 
index and middle finger disabilities have not been 
established.  The evidence does not demonstrate that the 
service-connected left index and middle finger disabilities 
have resulted in an inability to use these fingers equivalent 
to amputation.  

iii.	Left ring and little finger

As noted above, a noncompensable rating is the maximum rating 
available for limitation of motion or ankylosis of the little 
finger under Diagnostic Codes 5227 or 5230.  A higher 
schedular rating would only be warranted if the ring and 
little fingers were amputated.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5155 and 5156.  

However, the Veteran's ring and little finger disabilities 
cannot be considered equivalent to amputations since he still 
has his ring and little fingers and he still has function in 
all parts of the fingers, even if he does have pain on use 
and limited motion.

The Board, therefore, finds that entitlement to an initial 
compensable evaluation for the Veteran's left ring and little 
finger disabilities have not been established.  The evidence 
does not demonstrate that the service-connected left ring and 
little finger disabilities have resulted in an inability to 
use these fingers equivalent to amputation.  

d.	Extraschedular consideration

The Board notes that there is no evidence of record that the 
Veteran's right ear hearing loss or residuals of left arm 
fracture to include limitation of motion of the fingers and 
thumb of the left hand causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable. The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  

With respect to the Veteran's right ear hearing loss, in 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the 
United States Court of Appeals for Veterans Claims (Court), 
noted that VA had revised its hearing examination worksheets 
to include the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10 (2008).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the Veteran's hearing disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, the Veteran has not reported to VA that there 
was any prejudice caused by a deficiency in the examination.  
The Veteran, as a lay person, is nevertheless competent to 
submit evidence of how the hearing loss affects his everyday 
life.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) 
(finding that lay testimony is competent when it regards 
features or symptoms of injury or illness).

It was noted in the September 2006 and September 2007 
examination reports that the Veteran reported that the 
situation of greatest difficulty was hearing in many 
situations in backgrounds of noise.  Thus, the September 2007 
examination report did include information concerning what 
hearing difficulty affected his daily life.  However, the 
evidence does not show that the Veteran's difficulty hearing 
has resulted in marked interference with employment.  The 
Board notes that in September 2006, the Veteran reported that 
he had not had a hearing test since separation from the 
Marine Corps.

Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation. 




ORDER

1.  New and material evidence not having been submitted, the 
reopening of the claim for service connection for discopathy 
of the cervical spine disability is denied.

2.  New and material evidence not having been submitted, the 
reopening of the claim for service connection for discopathy 
of the lumbar spine (L3-L4) is denied.

3.  New and material evidence not having been submitted, the 
reopening of the claim for service connection for left ear 
hearing loss is denied.

4.  Entitlement to service connection for PTSD is denied.

5.  Entitlement to service connection for a gastrointestinal 
disability to include GERD, acid reflux, hiatal hernia, 
irritable bowel syndrome (IBS), to include as secondary to 
service-connected disability, is denied.

6.  Entitlement to a compensable evaluation for right ear 
hearing loss is denied.

7.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left forearm is denied.

8.  Entitlement to a separate disability rating for 
neurological impairment of the left ulnar nerve of 10 
percent, but not greater, is granted.

9.  Entitlement to an initial compensable evaluation for left 
thumb limited extension due to forearm extensor tendon damage 
is denied.

10.  Entitlement to an initial evaluation in excess of 10 
percent for left index finger limited extension due to 
forearm extensor tendon damage is denied.

11.  Entitlement to an initial evaluation in excess of 10 
percent for left middle finger limited extension due to 
forearm extensor tendon damage is denied.

12.  Entitlement to an initial compensable evaluation for 
left ring and little finger limited extension due to forearm 
extensor tendon damage is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


